DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat exchanger exchanging heat between the high temperature water and the hot water needs to be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “An organic Rankine cycle power generation system” however the power generation system is not mentioned in the claims and the claims do not relate to any aspect of power generation rather only to the byproduct of the heat generated by the Organic Rankine cycle and it is unclear how the body of the claimed invention can comprise a power generation system without anything having to do with power generation.
	Claim 1 recites “a heat storage tank”, in lines 1-2 it is unclear if this is supposed to be part of the “first heat storage tank”, the “second heat storage tank” or encompass both.
	Claim 1 recites “heat exchange in an Organic Rankine Cycle” in line 2, it is unclear what is being heat exchanged, with what and at which point in a Rankine cycle.
	Claim 1 recites “a high temperature water supply pipe in which high temperature water supplied from a district heating system is transferred after heat exchange with working fluid in an Organic Rankine Cycle”, it is unclear what is being transferred where.  
	Claim 1 recites “the outside” in lines 19 and 21, it is unclear what outside refers to, outside of what, and also there is insufficient antecedent basis for the first instance of this limitation.
	Claim 1 recites “the heat exchanger exchanges heat between the high temperature water... and the hot water” it is unclear what becomes of the hot water after heat exchange according to paragraph 50 of the specification the heat exchange is to increase efficiency, efficiency would only be increased if the hot water that is not being heated again by the high temperature water was used again and it seems important to the invention where the reheated hot water goes if the claims require the hot water to be heat exchanged with its source (the high temperature water) after losing heat in the storage tanks.  
	This limitation is also unclear since according to the drawings it would seem like these two sources of water go to the same place as they are both directed to “HE”, if this means to say that the streams are combined and exchange heat with each other through being combined there would be no structural “heat exchanger” and would require further explanation as to the efficiency statement as mentioned previously, and if these two streams are sent through a respective side of a heat exchanger how would it look, (see drawing objection noted above), specifically would the heat exchanger be in line with the district heating system (which is usually not done in the prior art) or some other way of directing the two streams into heat exchange relationship.
	Claims 2-7 are rejected for their incorporation of independent claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the heat exchanger exchanges heat between the high temperature water and the hot water from the storage tanks, there being no reason to place these two streams back into heat exchange relationship.  However in the event that one of the above interpretations is correct, specifically that these two stream are combined rather than heat exchanged there may be a prior art rejection suitable for the claims limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR2342469A1 - teaches a storage tank with a heat exchanger receiving high temperature water from a district heating system through an opening/closing unit (valves) and through a circulating pipe branched from a water supply pipe, ‘469 fails to disclose heat exchanger is in line with the high temperature water rather than the cold water inlet (however this is known in the art to be reversible) the district heating system is heated using an ORC (this is taught by 2015/0226500), and a heat exchanger with the high temperature water and the hot water on either side respectively (if these streams are combined see Ebster 2011/0185730 fig 2 where a stream from line 63 goes to a heat exchanger and is then combined again with line 63).
Ebster US PG Pub. No. 2011/0185730 - district heating system with heat exchangers.
Leskinen (US Patent No. 5,573,183)
Fugazza (EP1847781A2)
	Gut (EP0686836A1)



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762